UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A First Amended x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-123134 INTERNATIONAL GOLD CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 789 West Pender Street, Suite 1010 Vancouver, British Columbia Canada V6C 1H2 (Address of principal executive offices, including zip code.) (604) 606-7979 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. YESo NO x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 6,000,000 as of May 19, 2011. i EXPLANATORY NOTE This Amendment No. 1 (this "Amendment") to the Quarterly Report on Form 10-Q for the period ended March 31, 2011 of International Gold Corp. filed on May 20, 2011 (the “Original Filing”), is being filed in order to correct 1) the conclusion resulting from Management’s evaluation of Controls and Procedures on page 17, and 2) the description of Changes in Internal Control, also on page 17. Other than as expressly set forth above, this Amendment does not, and does not purport to, update or restate the information in any Item of the Original Filing or reflect any events that have occurred after the Original Filing was filed. The filing of this Amendment shall not be deemed an admission that the Form 10-Q, when made, included any known, untrue statement of material fact or knowingly omitted to state a material fact necessary to make a statement not misleading. ii TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 4 Statements of Operations for the Three Months ended March 31, 2011 and 2010(unaudited) and the Cumulative Period from Inception (December 9, 2004) to March 31, 2011 (unaudited) 5 Statements of Cash Flows for the Three months ended March 31, 2011 and 2010(unaudited) and the Cumulative Period from Inception (December 9, 2004) to March 31, 2011 (unaudited) 6 Statements of Stockholders' Deficiency for thePeriod from Inception (December 9, 2004) to March 31, 2011 (unaudited) 7 Notes to Condensed Financial Statement (unaudited) 8-15 Item 2. Management’s Discussion and Analysis or Plan of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II - OTHER INFORMATION Item 1A.Risk Factors 18 Item 2.Registered Sales of Equity Securities and Use of Proceeds 18 Item 6. Exhibits 18 SIGNATURES 18 2 May 19, 2011 INTERNATIONAL GOLD CORP. (An Exploration Stage Company) FIRST QUARTER FINANCIAL STATEMENTS MARCH 31, 2011 (Unaudited) (Stated in U.S. Dollars) 3 INTERNATIONAL GOLD CORP. (An Exploration Stage Company) BALANCE SHEETS (Stated in U.S. Dollars) MARCH 31 DECEMBER 31 ASSETS (Unaudited) Current Cash $ $ Amounts receivable Advance recoverable Mineral Claim Interest $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Amounts due to related parties Promissory notes due to related parties STOCKHOLDERS’ DEFICIENCY Capital Stock Authorized: 100,000,000 voting common shares with a par value of $0.00001 per share Issued: 6,000,000 common shares 60 60 Additional Paid-In Capital Deficit Accumulated During The Exploration Stage ) $ $ The accompanying notes are an integral part of these financial statements. 4 INTERNATIONAL GOLD CORP. (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) (Stated in U.S. Dollars) CUMULATIVE PERIOD FROM INCEPTION DECEMBER 9 THREE MONTHS ENDED 2004 TO MARCH 31 MARCH 31 Revenue $
